COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00192-CV


IN RE RANDLE C. DANIELS,                                                  RELATOR
TRUSTEE



                                       ----------

                          ORIGINAL PROCEEDING
                   TRIAL COURT NO. 2010-PR1205-1-A (& -B)

                                       ----------

                         MEMORANDUM OPINION1

                                       ----------

      The court has considered relator’s petition for writ of mandamus, motion

for temporary relief, and motion for confidentiality order, and is of the opinion that

relief should be denied. Accordingly, relator’s petition for writ of mandamus,

motion for temporary relief, and motion for confidentiality order are denied.

                                                    PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: June 13, 2016




      1
       See Tex. R. App. P. 47.4.